EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

between

NEW CENTURY FINANCIAL CORPORATION,

THE SELLING SUBSIDIARIES NAMED HEREIN

and

ELLINGTON MANAGEMENT GROUP, L.L.C.

ON BEHALF OF ITS CLIENT FUNDS

Dated as of May 2, 2007

1

TABLE OF CONTENTS

Page

ARTICLE 1 Definitions

ARTICLE 2 Purchased Assets

ARTICLE 3 Purchase Price

ARTICLE 4 Representations and Warranties of the Sellers

ARTICLE 5 Representations and Warranties of the Purchaser

ARTICLE 6 Additional Agreements

ARTICLE 7 Closing

ARTICLE 8 Transfer of Servicing

ARTICLE 9 Termination

ARTICLE 10 Survival of Representations and Warranties

ARTICLE 11 Notices

ARTICLE 12 Miscellaneous

2

SCHEDULES*

     
SCHEDULE 1
SCHEDULE 2
SCHEDULE 3
SCHEDULE 4.5
  LNFA Mortgage Schedule
Residuals Schedule
Selling Subsidiaries
Litigation Schedule

EXHIBITS*

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT 6.11
EXHIBIT 6.12
  Bidding Procedures Order
Sale Order
Form of Power of Attorney
Ohio Delinquent Loans
Absent Certificates

• The exhibits and schedules to this Asset Purchase Agreement have been omitted
from this filing pursuant to Item 601(b)(2) of Regulation S-K. The Registrant
will furnish copies of any of the exhibits and schedules to the Securities and
Exchange Commission upon request.

3

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made as of May 2, 2007, by
and among New Century Financial Corporation, a Maryland corporation (the
“Company”), the Subsidiaries of the Company owning Purchased Assets (as defined
below), which are named on Schedule 3 hereof (the “Selling Subsidiaries”), and
Ellington Management Group, L.L.C., a Delaware limited liability company, on
behalf of its client funds (the “Purchaser”). The Company and the Selling
Subsidiaries are collectively referred to herein as the “Sellers” and,
individually, as a “Seller.” The Sellers and the Purchaser are collectively
referred to herein as the “Parties” and, individually, as a “Party.”

WHEREAS, the Sellers have filed Chapter 11 petitions to commence cases (the
“Chapter 11 Cases”) under Title 11 of the United States Code (the “Bankruptcy
Code”) on April 2, 2007 in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) and are currently operating as debtors and
debtors-in-possession under Sections 1107 and 1108 of the Bankruptcy Code; and

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Purchaser desires to purchase from the Sellers, and the Sellers desire to
sell to the Purchaser, the Purchased Assets, in a sale authorized by the
Bankruptcy Court pursuant to, inter alia, Sections 105 and 363 of the Bankruptcy
Code.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 For purposes of this Agreement, the following terms shall have the meanings
set forth below:

“Accrued and Unpaid Interest” means, with respect to any Loan, as of any date,
the interest, fees, premiums, consignment fees, costs, advances and other
charges that have accrued on such Loan (whether or not such fees, costs or
charges have been billed) but have not been paid by the Obligor on such Loan or
otherwise collected by offset, recourse to collateral or otherwise.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Assignment Deadline” shall have the meaning set forth in Section 6.9(a).

“Auction” means the auction conducted by the Sellers pursuant to the Bidding
Procedures Order.

“Bankruptcy Code” shall have the meaning set forth in the recitals.

“Bankruptcy Court” shall have the meaning set forth in the recitals.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure.

“Bidding Procedures” shall have the meaning set forth in Section 6.6.

“Bidding Procedures Order” means the order of the Bankruptcy Court attached
hereto as Exhibit A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banking institutions in the States of California, Delaware and
New York are authorized or obligated by law or executive order to be closed.

“Chapter 11 Cases” shall have the meaning set forth in the recitals.

“Claim” shall have the meaning as defined in Section 101(5) of the Bankruptcy
Code.

“Closing” shall have the meaning set forth in Section 7.1.

“Closing Date” shall have the meaning set forth in Section 7.1.

“Company” shall have the meaning set forth in the preamble.

“Contract” means any contract, license, sublicense, franchise, permit, mortgage,
deed to secured debt or deed of trust, purchase order, indenture, loan
agreement, note, lease, sublease, agreement, obligation, commitment,
understanding, instrument or other arrangement or any commitment to enter into
any of the foregoing (in each case, whether written or oral).

“Cut-off Date” shall mean for each LNFA Mortgage Loan, the date listed for each
Loan on the LNFA Mortgage Schedule as the cut-off date.

“Designation Rights” shall have the meaning set forth in Section 6.9(a).

“DIP Agreement” means the Debtor-in-Possession Loan and Security Agreement,
dated as of April 13, 2007, by and among New Century Financial Corporation,
certain of its Affiliates, Greenwich Capital Financial Products, Inc., The CIT
Group Business Credit, Inc. and the lenders party thereto.

“Files” means, whether in paper or electronic form, books; records; customer and
vendor lists; correspondence; files; advertising, marketing and sales materials;
financial records and statements; correspondence, reports and examinations of
Governmental Authorities and legal proceedings materials.

“Final Order” means an Order as to which the time to file an appeal, a motion
for rehearing or reconsideration (excluding any motion under F.R.C.P. 60(b)) or
a petition for writ of certiorari has expired and no such appeal, motion or
petition is pending.

“Finance Laws” means the Truth in Lending Act, the Real Estate Settlement
Procedures Act, the Home Mortgage Disclosure Act, the Consumer Credit Protection
Act, the Right to Financial Privacy Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Homeowners Ownership and Equity Protection Act,
the Federal Trade Commission Act, the Fair Debt Collection Practices Act and
other Laws regulating lending.

“First Priority Loans” means those LNFA Mortgage Loans secured by a first
priority Lien in favor of the applicable Seller who is a Party to the Loan or
owns by assignment.

“GAAP” means United States generally accepted accounting principles consistently
applied.

“Governmental Authority” means any United States federal, state or local or any
foreign government, governmental regulatory or administrative authority, agency
or commission or any court, tribunal or judicial or arbitral body.

“Grantor Trust” means a fixed investment trust, as defined in
Section 301.7701-4(c) of the Treasury Regulations or any entity or arrangement
that has purported to be such a fixed investment trust, irrespective of whether
such entity or arrangement qualifies as a fixed investment trust under
Section 301.7701-4(c) of the Treasury Regulations.

“Holdback” shall have the meaning set forth in Section 3.2.

“Holdback Period” shall have the meaning set forth in Section 3.2.

“Income Tax” means all federal, state, local, or foreign taxes based upon,
measured by, or calculated with respect to (i) gross or net income or gross or
net receipts or profits (including, but not limited to, any capital gains,
minimum taxes and any taxes on items of tax preference, but not including sales,
use, goods and services, real or personal property transfer or other similar
taxes); (ii) multiple bases (including, but not limited to, corporate franchise,
doing business or occupation taxes) if one or more of the bases upon which such
tax may be based upon, measured, or calculated with respect to, is described in
clause (i); or (iii) withholding taxes, measured by, or calculated with respect
to, any payments or distributions (other than wages).

“Initial Holdback Period” shall have the meaning set forth in Section 3.2(a).

“Insurance Policies” means those policies of insurance which the Sellers
maintain with respect to their assets and operations.

“IRS” means the Internal Revenue Service, or any successor agency.

“Lien” means any mortgage, deed to secured debt or deed of trust, pledge,
security interest, encumbrance, Claim, tax, equitable interest, participation
interest, negative pledge, lien or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof) or any agreement to file any of the foregoing, any sale of
receivables with recourse against the Sellers or any of their Affiliates, any
filing or agreement to file a financing statement as debtor under the UCC or any
similar statute and all claims (including, but not limited to, all “claims”
within the meaning of section 101(5) of the Bankruptcy Code).

“LNFA Mortgage Loans” means all of the Sellers’ rights, title, and interest in
the mortgage Loans on a servicing-released basis (to one or more third-party
servicers) as scheduled on the LNFA Mortgage Schedule, including all legal,
credit and servicing files related thereto, and all Seller-collected Accrued and
Unpaid Interest, late fees and all other proceeds related thereto, including any
proceeds realized by the Sellers in connection with a release and satisfaction
of such Loan, received on or after the Cut-Off Date for such Loan as set forth
on Schedule 1 hereto and all proceeds of the foregoing.

“LNFA Mortgage Schedule” shall mean Schedule 1 hereto.

“Loans” shall mean all loans, or other extensions of credit, either purchased by
a Seller from Third Parties or pursuant to which any of the Sellers have lent
money, in each case, which are owned by the Sellers or subject to repurchase by
or similar Contract of a Seller, including, but not limited to, (a) loans which
have been partially or fully charged off, (b) interests in loan participations
and assignments, (c) legally binding commitments and obligations to extend
credit (including any unfunded or partially funded revolving loans, lines of
credit or similar arrangements).

“Obligor” means, with respect to any Loan, the Person(s) obligated to make
payments with respect to such Loan, including, without limitation, the
applicable borrower, or any guarantor, co-signer, surety or other obligor
therefor.

“Order” means any decree, order, injunction, rule, judgment, consent of or by
any Governmental Authority.

“Organizational Documents” means certificates of incorporation, by-laws,
certificates of formation, limited liability company operating agreements,
limited liability partnership agreements, partnership or limited partnership
agreements or other formation or governing documents of a particular entity.

“Parties” shall have the meaning set forth in the preamble.

“Party” shall have the meaning set forth in the preamble.

“Person” means an individual, a partnership, a limited liability company, a
corporation, a cooperative, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a Governmental Authority.

“Petition Date” shall mean April 2, 2007.

“Post Cut-off Date Collections” shall have the meaning set forth in
Section 8.3(d).

“Purchase Price” shall have the meaning set forth in Article 3 hereof.

“Purchased Assets” means the LNFA Mortgage Loans and the Residuals.

“Purchaser” shall have the meaning set forth in the preamble or shall mean Third
Party Purchaser, as applicable.

“Residuals” means all of the Sellers’ interests, rights, and title to the
residuals set forth on the Residuals Schedule, the related securitization
clean-up calls (only to the extent the clean-up calls are held by the owner of
the Residuals) and all proceeds related to the foregoing received after all
their respective distribution dates in March 2007.

“Residuals Schedule” means Schedule 2 attached hereto.

“Sale Hearing” means the hearing of the Bankruptcy Court to approve this
Agreement and the transactions contemplated herein.

“Sale Order” means an order of the Bankruptcy Court, authorizing and approving
the sale of the Purchased Assets to the Purchaser under the terms of this
Agreement free and clear of any Liens, claims, or other encumbrances of any kind
or nature pursuant to section 363 of the Bankruptcy Code substantially in the
form of Exhibit B hereof.

“Second Priority Loans” means those LNFA Mortgage Loans secured by a second
priority Lien in favor of the applicable Seller who is a Party to the Loan or
owns by assignment.

“Sellers” shall have the meaning set forth in the preamble.

“Selling Subsidiaries” shall have the meaning set forth in the preamble.

“Servicer Expenses” shall have the meaning set forth in Section 8.1

“Servicing Transfer Date” shall have the meaning set forth in Section 8.1.

“Tax Code” means the Internal Revenue Code of 1986 as amended from time to time.

“Tax Return” means any return, declaration, report, claim for refund,
information return, amended return or other documents (including any related or
supporting schedules, statements or information) filed or required to be filed
in connection with the determination, assessment or collection of Taxes of any
Person or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

“Third Party” means any Person other than the Parties or any of their
Affiliates.

“Third Party Purchaser” shall have the meaning set forth in Section 6.9(a).

“Third Party Purchaser Notice” shall have the meaning set forth in
Section 6.9(a).

“Transaction Documents” means this Agreement and any other agreement,
certificate, consent, waiver, document or instrument to be executed and/or
delivered at Closing, including, but not limited to, those agreements,
certificates, consents, waivers, documents and other instruments required to be
delivered by or on behalf of a Person under Article 7 hereof.

“Treasury Regulation” means a regulation promulgated by the Treasury Department
under the Tax Code, including a temporary regulation and a proposed regulation
to the extent that, by reason of their actual or proposed effective date, would
or could, as of the date of any determination or opinion as to the tax
consequences of any action or proposed action or transaction, be applied to the
Purchased Assets.

“UCC” means the Uniform Commercial Code.

ARTICLE 2

PURCHASED ASSETS

2.1 On the terms and subject to the conditions contained in this Agreement, on
the Closing Date, the Sellers will sell, convey, transfer, assign and deliver to
the Purchaser, and the Purchaser will purchase and take assignment and delivery
from the Sellers of all of the legal and beneficial right, title and interest of
the Sellers in the Purchased Assets free and clear of any Lien of any kind
whatsoever. For the avoidance of doubt, the Purchaser is not assuming any
obligation or liability of any of the Sellers (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due and
regardless of when asserted) arising out of any transactions entered into at or
prior to the date hereof, or any action or inaction at or prior to the date
hereof, or any state of facts existing at or prior to the date hereof, whether
related to the Purchased Assets or otherwise.

ARTICLE 3

PURCHASE PRICE

3.1 Purchase Price. In consideration of the sale of the Purchased Assets from
the Sellers to the Purchaser on the Closing Date, the Purchaser agrees to pay
the Sellers the amount of $58,000,000 (the “Purchase Price”), subject to (a) the
amount set forth in the Servicer Expenses Statement delivered to Purchaser prior
to Closing, and (b) the Holdback, as described in Section 3.2.

3.2 Holdback; Claim and Indemnification Limitations.



  (a)   At the Closing, Purchaser shall deposit $3,000,000 (the “Holdback”) with
a mutually acceptable escrow agent (the “Escrow Agent”) by wire transfer of
immediately available funds to be paid into escrow and retained therein and
disbursed therefrom in accordance with the terms of this Agreement and an escrow
agreement, by and among the Purchaser, the Sellers and the Escrow Agent, in a
form reasonably acceptable to the Sellers, the Purchaser and the Escrow Agent
(the “Escrow Agreement”). The Holdback shall be used by the Purchaser solely
(1) to satisfy any amounts payable to the Purchaser to the extent the Purchaser
makes a valid claim under the Agreement and the Escrow Agreement to the Sellers
and the Escrow Agent within forty-five (45) days after the Closing Date (the
“Initial Holdback Period”) that (i) a LNFA Mortgage Loan has been released,
satisfied or discharged in whole or in part by the Sellers at any time prior to
the transfer of servicing for which (A) the Purchaser has not received the
proceeds of such LNFA Mortgage Loan payoff, or (B) the release, satisfaction or
discharge of such LNFA Mortgage Loan resulted in proceeds to the Purchaser less
than the purchase price for such LNFA Mortgage Loan (the “Loan Purchase Price”)
(in which case the Purchaser may make a claim against the Holdback for the
difference between such Loan Purchase Price and the amount of proceeds received
by the Purchaser) or (ii) except with respect to the Ohio Delinquent Loans, the
foreclosure process of any state in which a mortgaged property underlying a LNFA
Mortgage Loan is situated is materially adversely affected by any law, rule or
regulation which was enacted or became effective after March 30, 2007 and prior
to the Closing Date (in which case the Purchaser may make a claim against the
Holdback for an amount equal to the loss suffered by the Purchaser with respect
to any LNFA Mortgage Loan as a result of such law, rule or regulation) or (iii)
the servicing of such LNFA Mortgage Loan is not transferred to the third-party
servicer designated by the Purchaser as a result of the action or inaction of
the Sellers (in which case the Purchaser may make a claim against the Holdback
for an amount equal to the loss suffered by the Purchaser pursuant thereto), and
(2) to satisfy any amounts payable to the Purchaser to the extent the Purchaser
makes a valid claim under the Agreement and the Escrow Agreement to the Sellers
and the Escrow Agent within ninety (90) days after the Closing Date (the
“Holdback Period”) for any damages, indemnification, fees, penalties or other
similar payments due to any breach or violation of, or default under, any
provision of this Agreement by the Sellers. For purposes of calculating the
Holdback deductions pursuant to this Section 3.2(a)(1)(i)(B), (ii) and (iii) and
3.2(a)(2), the Loan Purchase Price in respect of any LNFA Mortgage Loan shall be
a predetermined percentage of the unpaid principal balance of such LNFA Mortgage
Loan pursuant to a schedule separately provided by the Purchaser to the Sellers,
and the deduction for damages with respect to any LNFA Mortgage Loan shall in no
event exceed the Loan Purchase Price in respect of such LNFA Mortgage Loan. The
balance of the Holdback after deduction of amounts, if any, as described above
shall be paid to the Sellers on the first Business Day following the Holdback
Period. Purchaser agrees to return promptly to Sellers any documents received on
account of any LNFA Mortgage Loan for which a Purchase Price adjustment has been
made pursuant to Section 3.2(a)(1)(ii) or (iii), and such LNFA Mortgage Loan
shall not be deemed a Purchased Asset upon such Purchase Price adjustment being
made.



  (b)   Except for the amount available in the Holdback, the Sellers shall not
be liable to pay to any Purchaser or any other Person any damages,
indemnifications, fees, penalties or other similar payments due to any breach or
violation of, or default under, any provision of this Agreement by any Seller,
including but not limited to Sellers’ representations, warranties, covenants and
agreements contained herein.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

As a material inducement to the Purchaser to enter into this Agreement, the
Sellers hereby represent and warrant to the Purchaser the following:

4.1 Organization and Power. The Company is a Maryland corporation duly
organized, validly existing and in good standing under the laws of Maryland.
Each of the Sellers is duly organized, validly existing and in good standing
under the laws of its state of incorporation or organization (as applicable).
Each of the Sellers is qualified to do business and is in good standing as a
corporation or entity (as applicable) in their respective jurisdictions of
incorporation or organization, as applicable. The Sellers have the requisite
corporate or other entity power and authority to own the Purchased Assets.

4.2 Corporate Authority. Subject to entry of the Sale Order, the execution,
delivery and performance of this Agreement and the other Transaction Documents,
and the consummation of the transactions contemplated hereby and thereby to be
consummated by the Sellers, have been duly and validly authorized by all
necessary corporate or other entity action (as applicable) on the part of each
of the Sellers. This Agreement has been, and each of the Transaction Documents
after execution and delivery thereof at the Closing will have been, duly and
validly executed and delivered by the Sellers, as applicable, and, subject to
any necessary authorization from the Bankruptcy Court, this Agreement
constitutes, and each of the Transactions Documents will constitute, its legal,
valid and binding obligation, enforceable in accordance with its terms.

4.3 Absence of Conflicts; Required Consents, Approvals and Filings. Subject to
entry of the Sale Order, the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby by the Sellers do not and shall not
(a) constitute a material breach or violation of or default under any Law,
governmental permit or license of the Sellers or to which any of the foregoing
is subject, including but not limited to state usury laws, state laws requiring
licenses to engage in consumer lending, consumer finance, mortgage lending and
the other businesses of the Sellers, or the Finance Laws, which breach,
violation or default would prevent or materially delay the Sellers from being
able to perform their obligations under this Agreement and the other Transaction
Documents to which they are a party, or (b) constitute a breach or violation of
or default under the Organizational Documents of the Sellers, which breach,
violation or default would prevent or materially delay the Sellers from being
able to perform their obligations under this Agreement and the other Transaction
Documents to which they are a party.

4.4 Good Title. Subject to entry of the Sale Order, each Seller has good and
valid title to and the power and authority to sell, transfer and assign to the
Purchaser the Purchased Assets it is conveying to the Purchaser hereunder, free
and clear of all Liens.

4.5 Litigation. Except as set forth in Schedule 4.5 hereto, there is no action,
suit, proceeding in equity or at law, arbitration or administrative or other
proceeding by or before (or, to the knowledge of the Purchaser, any
investigation by) any Person (including, without limitation, any Governmental
Authority) pending or, to the knowledge of the Purchaser, threatened against or
affecting the Sellers or the Purchased Assets which, if adversely determined,
would prevent the Company or the Sellers from performing their obligations under
this Agreement or conveying the Purchased Assets to the Purchaser as
contemplated therein.

4.6 Closing Date. All of the representations and warranties contained in this
Article 4 and elsewhere in this Agreement are true and correct on the date of
this Agreement and shall be true and correct on the Closing Date (in the manner
specified in Section 7.2(a)(i)) as though then made and as though the Closing.

4.7 No Consents. None of the Contracts included within the Purchased Assets
requires the consent of any party thereto, and the assignment to the Purchaser
will not result in a modification of any rights or obligations of any party
thereto or would provide any party thereto any remedy (including rescission or
liquidated damages) as a result of the consummation of the transactions
contemplated hereby.

4.8 Residuals. The Residuals on the Residuals Schedule are the legal, valid and
binding interests in the obligors and are enforceable in accordance with their
terms, except as such obligations, enforcement and validity may be limited by
bankruptcy, insolvency, moratorium or similar laws or principles of equity
affecting creditors’ rights generally.

4.9 LNFA Mortgage Loans.



  (a)   The LNFA Mortgage Schedule is accurate in all material respects with
respect to the LNFA Mortgage Loans as of the Cut-off Date.



  (b)   The LNFA Mortgage Loans are the legal, valid and binding obligations of
the Obligor thereunder and are enforceable in accordance with their terms and
the related mortgages are valid and subsisting First Priority Liens or Second
Priority Liens on the property described therein, except as such obligations,
enforcement and validity may be limited by bankruptcy, insolvency, moratorium or
similar laws or principles of equity affecting creditors’ rights generally.



  (c)   Neither the LNFA Mortgage Loans nor the underlying mortgage has been
released, subordinated, satisfied, canceled or rescinded, in whole or in part as
of the Cut-off Date and to the extent released, subordinated, satisfied,
canceled or rescinded, in whole or in part thereafter, the proceeds thereof have
been or shall be remitted to the Purchaser or will be applied pursuant to
Section 3.2 hereof.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Sellers that:

5.1 Corporate Status. The Purchaser is duly organized and a subsisting legal
entity under the laws of the jurisdiction of its formation.

5.2 Corporate Authority. The execution, delivery and performance of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby to be consummated by the Purchaser,
has been duly and validly authorized by all necessary corporate or other entity
action (as applicable) on the part of the Purchaser. This Agreement has been,
and each of the Transaction Documents after execution and delivery thereof at
the Closing will have been, duly and validly executed and delivered by the
Purchaser, and, this Agreement constitutes, and each of the Transaction
Documents will constitute, its legal, valid and binding obligation, enforceable
in accordance with its terms.

5.3 Closing Date. All of the representations and warranties contained in this
Article 5 and elsewhere in this Agreement and all information delivered in any
schedule, attachment or exhibit hereto or in any writing delivered by the
Purchaser to the Sellers are true and correct on the date of this Agreement and
shall be true and correct (in the manner specified in Section 7.3(a)(i)) on the
Closing Date as though then made and as through the Closing

ARTICLE 6

ADDITIONAL AGREEMENTS

6.1 True Sale. Each of the Parties acknowledges and agrees that a true sale of
the Purchased Assets is intended pursuant to this Agreement, the Purchaser will
have legal and equitable title to all Purchased Assets upon payment of the
Purchase Price, and there is no intent by any Party to create a lending
relationship between the Purchaser and the Sellers. Upon the sale of the
Purchased Assets, the Sellers shall have no legal or equitable title or interest
whatsoever in the Purchased Assets or any collections thereunder, and the
Sellers shall have no right to redeem any of the Purchased Assets.

6.2 Access to Information and Facilities. The Sellers shall, upon reasonable
prior notice, afford to the Purchaser and the Purchaser’s financial advisors,
legal counsel, accountants, consultants, financing sources, and other authorized
representatives designated by the Purchaser in writing, reasonable access during
normal business hours prior to the Closing Date to the books, records,
properties, and personnel of the Sellers that pertain to the Purchased Assets
and, during such period, shall furnish as promptly as practicable to the
Purchaser all such information as the Purchaser reasonably may request
pertaining to the Purchased Assets.

6.3 Conduct Prior to Closing. Except as otherwise expressly contemplated by this
Agreement or the DIP Agreement (including without limitation the filing of the
Chapter 11 Cases and the solicitation of competing bids from other Persons
pursuant to the Bidding Procedures) or with the prior written consent of the
Purchaser, prior to the Closing, the Sellers shall not take any action
inconsistent with this Agreement or with the consummation of the Closing.

6.4 Restrictions on Certain Actions. The Sellers shall not, without the prior
written consent of the Purchaser:



  (a)   mortgage, pledge, assign, grant any participation or security interest
in or otherwise further encumber any of the Purchased Assets;



  (b)   sell, transfer, liquidate, or otherwise impair the Purchased Assets
except as contemplated by this Agreement;



  (c)   make any changes in servicing, billing or collection operations or
policies as it may affect the LNFA Mortgage Loans, other than changes that could
not reasonably be expected to have a material adverse effect on any such LNFA
Mortgage Loans or the collectibility of amounts due thereunder.

6.5 Approvals of Third Parties; Satisfaction of Conditions to Closing. Subject
to the terms of this Agreement, the Parties will use commercially reasonable
efforts to cause the Closing to occur, and will cooperate with one another, to
secure any necessary consents, approvals, authorizations and exemptions from
Governmental Authorities and other Third Parties. The Parties will use their
commercially reasonable efforts to obtain the satisfaction of the conditions
specified in Article 7. The Parties shall cooperate in preparing, submitting,
filing, updating and publishing (as applicable), as expeditiously as possible,
any applications, notifications and other filings as may be required by or may
be advisable under applicable Laws with respect to the transactions contemplated
by this Agreement, including, without limitation, those of any state or Federal
agency with regulatory authority over the Purchased Assets. The Parties shall
use their commercially reasonable efforts to make any such filings as promptly
as practicable following the date hereof. The Parties will use their
commercially reasonable efforts to obtain such approvals and accomplish such
actions as expeditiously as possible.

6.6 Bankruptcy Actions. The Sellers shall obtain entry of the Sale Order in
substantially the form attached hereto as Exhibit B.

6.7 Post-Closing Deliverances. If, after the Closing Date, the Company or a
Seller (or any other Person acting on its behalf) comes into possession of any
additional documentation, books and records relating to the LNFA Mortgage Loan,
such additional documentation shall be deemed to have been received and held in
trust for the benefit of the Purchaser and promptly shall be delivered to the
Purchaser or such other Person as the Purchaser may direct. The Company shall
fully cooperate with the Purchaser from and after the Closing to take all other
actions necessary or appropriate to effect the transfer of, and vest in the
Purchaser, all right, title and interest in and to the Purchased Assets.

6.8 Further Actions. Following the Closing, the Company and the Sellers agree
not to take any action in the Chapter 11 Cases, including, but not limited to,
any action in connection with proposing or confirming any plan of reorganization
that would, in any material respect, limit, impair or alter the Purchaser’s
rights under this Agreement.

6.9 Designation Rights; Assignment and Transfer of Purchased Assets.



  (a)   The Purchaser shall have the right (the “Designation Rights”) to assign
its rights and obligations hereunder with respect to any Purchased Assets to one
or more third parties (each, a “Third Party Purchaser”). The Purchaser may, by
one or more notices (each, a “Third Party Purchaser Notice”) to the Sellers,
designate one or more Third Party Purchasers and the Purchased Assets to be
transferred by the Sellers to each such Third Party Purchaser. The Purchaser may
deliver a Third Party Purchaser Notice to a Seller from the date hereof and up
to seven (7) Business Days prior to the Sale Hearing (the “Assignment
Deadline”).



  (b)   In order to facilitate the acquisition of Purchased Assets by one or
more Third Party Purchasers, the Sellers shall, if requested by the Purchaser,
execute one or more necessary transfer documents or amendments to this Agreement
(each in a form reasonably acceptable to the Sellers) making such Third Party
Purchasers parties hereto in respect of a portion of the Purchased Assets and
permitting such Third Party Purchasers to assume all rights, obligations and
interests of the Purchaser under this Agreement in respect of such Purchased
Assets, and the Third Party Purchaser shall be entitled to all benefits of the
Sale Order. The Purchaser shall, if necessary, execute such documents and/or
otherwise cause such documents to be executed by such Third Party Purchaser
(which shall in any event be consistent with the terms hereof and on terms no
less favorable to the Sellers as this Agreement).



  (c)   Nothing in this Section 6.9 shall relieve the Purchaser of its
obligations hereunder with respect to the payment of the Purchase Price or its
obligations with respect to any Purchased Assets that are not transferred to
Third Party Purchasers.

6.10 Mail Forwarding. For a period of six (6) months after the Closing Date, the
Company and the Sellers shall maintain adequate staff or engage an outside
service at their own expense to accept and forward to the Purchaser all mail and
other communications received by the Company and the Sellers relating to the
Purchased Assets.

6.11 Elective Exemption from Purchased Assets. Notwithstanding anything to the
contrary in this Agreement with respect to the Purchased Assets set forth in
Exhibit 6.11 hereto (the “Ohio Delinquent Loans”), (i) in the event that the
Sellers deliver at Closing the instruments of conveyance and the other documents
necessary to convey some or all of the Ohio Delinquent Loans, pursuant to
Sections 7.4(e) and (g) hereof (the “Ohio Delinquent Loan Transfer Documents”),
then the Purchaser shall pay the Purchase Price allocable to such Ohio
Delinquent Loans as set forth in Exhibit 6.11 hereto, provided, however, that
the Purchaser may elect not to take title to any of the Ohio Delinquent Loans
delivered at Closing, and, notwithstanding the payment by the Purchaser of the
Purchase Price allocable to such Ohio Delinquent Loans, such Ohio Delinquent
Loans shall remain the property of the Sellers after the Closing; and (ii) in
the event that the Sellers do not deliver at Closing the instruments of
conveyance and the other documents necessary to convey some or all of the Ohio
Delinquent Loans, then (x) such Ohio Delinquent Loans shall remain the property
of the Sellers after the Closing, (y) the Purchase Price shall be reduced in an
amount equal to the value of such Ohio Delinquent Loans as set forth in
Exhibit 6.11 hereto, and (z) for a period of ninety (90) days after the Closing,
the Sellers shall have an irrevocable obligation to offer in writing to sell and
convey to Purchaser some or all of such Ohio Delinquent Loans pursuant to the
Ohio Delinquent Loan Transfer Documents on the terms set forth in this Agreement
and at a price payable by Purchaser equal to the reduction in the Purchase Price
that is allocable to such Ohio Delinquent Loans as set forth in Exhibit 6.11
hereto, and Purchaser shall have five (5) Business Days within which to accept
or reject such offer, but in any event the Purchaser shall be required to pay to
the Sellers the Purchase Price that is allocable to the Ohio Delinquent Loans
that are the subject of such offer at the time of such acceptance or rejection.
Rejection of the offer shall entitle the Sellers to retain or dispose of the
Ohio Delinquent Loans that are the subject of such rejection as they see fit.
The Purchaser agrees and acknowledges that (i) foreclosure of any Ohio
Delinquent Loan will require a review and approval of such foreclosure by the
State of Ohio, (ii) such review and approval process does not constitute any
impairment in the Ohio Delinquent Loans, and (iii) Purchaser shall not have any
right to make any claim or demand against the Sellers pursuant thereto. For the
avoidance of doubt, no actions taken by Sellers in accordance with this Section
6.11 shall constitute a breach or violation of, or default under, any provision
of this Agreement.

6.12 Sellers Not Required to Deliver Certain Instruments. Notwithstanding
anything to the contrary in this Agreement, with respect to the Purchased Assets
represented by certificates NCHELT, Series 1999 – NCA, NCHELT, Series 1999 – NCD
and NC Finance Trust, Series 1998-I CE Bonds No. 81 and 82 (the “Absent
Certificates”), the Sellers are not required to deliver at Closing any original
certificates or other documents or instruments except for those set forth in
Exhibit 6.12 hereto. For the avoidance of doubt, no actions taken by Sellers in
accordance with this Section 6.12 shall constitute a breach or violation of, or
default under, any provision of this Agreement.

6.13 Exemption from Stamp and Similar Taxes. Sellers shall exercise reasonable
efforts to obtain a determination under 11 U.S.C. § 1146(a) in the Sale Order
that the transfers contemplated herein are exempt from stamp and similar taxes;
provided, that nothing in this Section 6.13 shall be a condition to Closing and
the failure to obtain such determination shall not be deemed to be a breach of
or default under this Agreement.

ARTICLE 7

CLOSING

7.1 Closing. Subject to satisfaction or waiver of the conditions contained in
this Agreement, the closing (the “Closing”) of the purchase and sale of the
Purchased Assets shall take place at 10:00 a.m., Eastern Daylight Savings Time
at the offices of O’Melveny & Myers, New York, on the first Business Day
following the satisfaction or waiver of the conditions of the Parties’
obligations set forth in Sections 7.2 and 7.3 hereof, or such other place or
time as the Parties may agree to in writing, but in no event later than May 18,
2007 (the “Closing Date”).

7.2 Conditions Precedent to the Purchaser’s Obligations. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment of the following conditions as of the Closing Date:



  (a)   Representations and Warranties; Covenants; Certificates.



  (i)   The representations and warranties of the Sellers contained in this
Agreement, and in any agreement, instrument, or document executed and delivered
by them in connection with the Closing, shall be true and correct in all
material respects on and as of the Closing Date as if made on and as of such
date, except as affected by transactions permitted by this Agreement and except
to the extent that any such representation or warranty is made as of a specified
date, in which case such representation or warranty shall have been true and
correct in all material respects as of such specified date.



  (ii)   The Sellers shall have performed and complied in all material respects
with all agreements, obligations, covenants and conditions required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date.



  (iii)   The Purchaser shall have received a certificate, dated as of the
Closing Date, signed by authorized officers of the Company and the Sellers to
the effect that such conditions set forth in Section 7.2 hereof have been
satisfied in all material respects.



  (b)   Bankruptcy Condition. The Bankruptcy Court shall have entered the Sale
Order, which shall be a Final Order which has not been reversed, modified,
rescinded or stayed as of the Closing Date.



  (c)   No Injunction. There shall be in effect no pending injunction, decree or
order of, or any other action or proceeding before, any Governmental Authority
that (a) prevents the consummation of the transactions contemplated hereby,
(b) causes the transactions to be rescinded following the consummation thereof
or (c) has a material adverse effect on the Purchased Assets.



  (d)   Approvals. All authorizations, permits, licenses, certificates of
authority, consents, Orders, filings, notices and approvals necessary to permit
the Company and the Sellers to perform the transactions contemplated hereby and
required for the Purchaser to own the Purchased Assets shall have been duly
obtained, made or given, shall be in form and substance reasonably satisfactory
to the Purchaser, shall not be subject to the satisfaction of any material
condition that has not been satisfied or waived and shall be in full force and
effect. All terminations or expirations of waiting periods imposed by any
Governmental Authority necessary for the transactions contemplated under this
Agreement, if any, shall have occurred.



  (e)   Instruments of Conveyance and Transfer; Title. Except with respect to
the Ohio Delinquent Loans as to which the provisions of Section 6.11 shall
apply, the Sellers shall have delivered to the Purchaser such bills of sale,
deeds, endorsements, assignments and other good and sufficient instruments of
conveyance and transfer in form and substance, reasonably satisfactory to the
Purchaser and its counsel, as are necessary to vest in the Purchaser good and
marketable title to all of the interest of the Sellers in the Purchased Assets,
free and clear of all Liens. With respect to the Residuals, the Purchaser or its
designee shall have been made the registered owner of such Residuals pursuant to
the terms of the related governing documents. As of the date hereof, to the
extent any such original certificate(s) of Residuals are not in the Sellers’
possession at the time of Closing, the Sellers shall take all action necessary
to have replacement certificates issued before the Closing Date. Notwithstanding
anything to the contrary in this Section, with respect to the Purchased Assets
represented by the Absent Certificates, the Sellers are not required to deliver
at Closing any original certificates or other documents or instruments other
than those set forth in Exhibit 6.12 hereto.



  (f)   Any condition specified in this Section 7.2 may be waived by the
Purchaser; provided, however, that no such waiver shall be effective unless it
is set forth in a writing executed by the Purchaser.

7.3 Conditions Precedent to the Sellers’ Obligations. The obligation of the
Company and the Sellers to consummate the transactions contemplated by this
Agreement is subject to the fulfillment of the following conditions as of the
Closing Date:



  (a)   Representations and Warranties; Covenants; Certificates.



  (i)   The representations and warranties of the Purchaser contained in this
Agreement, shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date, except as affected by
transactions permitted by this Agreement and except to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such specified date.



  (ii)   The Purchaser shall have performed and complied in all material
respects with all agreements, obligations, covenants and conditions required by
this Agreement to be performed or complied with by it on or prior to the
Closing.



  (iii)   The Company and the Sellers shall have received a certificate, dated
as of the Closing Date, signed by authorized officers of the Purchaser to the
effect that such conditions set forth in Section 7.3 hereof have been satisfied
in all respects.



  (iv)   The Bankruptcy Court shall have entered the Sale Order, which shall be
a Final Order which has not been reversed, modified, rescinded or stayed as of
the Closing Date.



  (b)   Approvals. The authorizations, permits, licenses, certificates of
authority, consents, notices, filings, orders and approvals necessary to permit
the Purchaser to perform the transactions contemplated hereby and required for
the Purchaser to own the Purchased Assets shall have been duly obtained, made or
given, shall be in form and substance reasonably satisfactory to the Company and
the Sellers, shall not be subject to the satisfaction of any material condition
that has not been satisfied or waived and shall be in full force and effect. All
terminations or expirations of waiting periods imposed by any Governmental
Authority necessary for the transactions contemplated under this Agreement, if
any, shall have occurred.



  (c)   Any condition specified in this Section 7.3 may be waived by the Company
and the Sellers; provided that no such waiver shall be effective against the
Sellers unless it is set forth in a writing executed by the Sellers.

7.4 Closing Deliverables. The closing documents to be delivered on or prior to
the Closing Date (the “Closing Documents”) shall consist of each of the
following:



  (a)   Except with respect to the Ohio Delinquent Loans as to which the
provisions of Section 6.11 shall apply, the Sellers shall convey all of the
Purchased Assets to the Purchaser and shall deliver to the Purchaser such
appropriately executed instruments of sale, transfer, assignment, conveyance and
delivery, certificates duly registered in the Purchaser’s name (or as otherwise
specified by the Purchaser) representing the Residuals, and all other
instruments of conveyance which are necessary or desirable to effect transfer to
the Purchaser of good and marketable title to the Purchased Assets free and
clear of all Liens, Claims or encumbrances (and in the case of Residuals,
sufficient documentation to permit the transfer agent to register title to the
Residuals in the name of the Purchaser and issue a certificate in the
Purchaser’s name or its designee as set forth in Section 7.2(e)).
Notwithstanding anything to the contrary in this Section, with respect to the
Purchased Assets represented by the Absent Certificates, the Sellers are not
required to deliver at Closing any original certificates or other documents or
instruments other than those set forth in Exhibit 6.12 hereto.



  (b)   The original certificates on account of the Residuals, together with
fully executed assignments with medallion signature guaranteed, or if original
certificates are not available, an unqualified opinion of counsel or other
acceptable equivalent such as the Sale Order in the form attached hereto as
Exhibit B with respect to the Purchased Assets represented by the Absent
Certificates (the “Residual Title Order”). For the avoidance of doubt, entry of
a Residual Title Order shall satisfy the conditions set forth in section 7.2(e).



  (c)   Irrevocable instructions to the trustee or the indenture trustee, as
applicable, for the transaction in which the Residuals were issued directing
that any rights of the Sellers to receive distributions in respect of the
Residuals made after the Closing Date be made to the Purchaser or its designee.



  (d)   The Sellers and the Purchaser shall deliver all other Transaction
Documents required to be delivered by or on behalf of such Person, as
applicable. Notwithstanding anything to the contrary in this Section, with
respect to the Purchased Assets represented by the Absent Certificates, the
Sellers are not required to deliver at Closing any original certificates or
other documents or instruments other than those set forth in Exhibit 6.12
hereto.



  (e)   The Company shall deliver, or cause to be delivered, at the Closing (or
in the case of Ohio Delinquent Loans at the times set forth in Section 6.11), to
the Purchaser or to such Person as the Purchaser may designate (including,
without limitation, any custodian(s) appointed by the Purchaser to hold such
items) all Files and documentation and other items pertaining to the LNFA
Mortgage Loans customarily held in the applicable custodial file, including,
without limitation, guarantees, mortgages and other security agreements and all
assignments, assumptions, modifications, consolidations and extensions thereof,
UCC financing statements, if any, or such other evidence of perfection of a
security interest in the applicable collateral in the relevant jurisdictions,
powers of attorney, certificates of title, all evidence of title insurance
policies and all other credit and origination documentation related to the loan
Files associated with the applicable LNFA Mortgage Loan, which shall include
final HUD-1s (to the extent such HUD-1s are in the possession of the Seller;
provided that if such HUD-1s are not in the possession of Seller, Seller will
cooperate until Closing with Purchaser to obtain any missing HUD-1s) and Truth
in Lending disclosures, in each case to the extent such documents or instruments
are in Sellers’ possession, and original notes (with appropriate endorsements)
(or if the Company or custodian is not in possession of such original notes, a
lost note affidavit, together with a copy of such original notes).



  (f)   The Sellers shall execute and deliver to the Purchaser ten (10)
originals of a power of attorney in the form attached hereto as Exhibit C (the
“Power of Attorney”).



  (g)   The Sellers will deliver, or cause to be delivered, to the Purchaser’s
third-party custodian bailee no later than two (2) days prior to the Closing
Date, the original mortgage, promissory notes, contracts and certificates that
evidence the LNFA Mortgage Loans with evidence of recording thereon, or if the
original mortgage has not yet been returned from the recording office, a true
copy of the mortgage which has been delivered for recording in the appropriate
recording office of the jurisdiction in which the real property has been
delivered, and executed assignments of mortgage showing a complete chain of
assignment of mortgage to the Purchaser and endorsements or allonges to the
mortgage notes, in each case to the extent such documents are in Sellers’
possession; provided that if any LNFA Mortgage Loans are registered on the MERS
system, the Parties will mutually agree on the application of this paragraph
prior to Closing.



  (h)   The Sellers shall deliver certificates executed on behalf of the Sellers
by a duly authorized officer certifying as to the incumbency, and authenticating
the signatures of, officers executing this Agreement and certificates delivered
hereunder on behalf of the Sellers, and certifying as to the adoption and
continuing effect of appropriate resolutions authorizing the Sellers’ execution,
delivery and performance of this Agreement.

ARTICLE 8

TRANSFER OF SERVICING

8.1 The LNFA Mortgage Loans are being sold on a servicing released basis. On a
date, not to exceed thirty (30) days from the Closing Date, or such other date
as the Parties shall agree in writing (the “Servicing Transfer Date”), the
Purchaser, or its designee, shall assume all servicing responsibilities related
to the LNFA Mortgage Loans. Prior to the Servicing Transfer Date, the LNFA
Mortgage Loans shall be serviced by New Century Mortgage Corporation in
accordance with its customary and reasonable servicing procedures. The Purchaser
shall reimburse the Sellers for customary and reasonable out-of-pocket
third-party expenses (for example, fees and expenses of foreclosure attorneys
and property repair contractors) paid by the servicer (“Servicer Expenses”) from
April 2, 2007 (estimated as $30,000 from April 2, 2007 until April 30, 2007)
through the Servicing Transfer Date for each applicable LNFA Mortgage Loan to
the extent that such Servicer Expenses are incurred in accordance with standards
approved by the Purchaser, including but not limited to, for example, approval
for all proposed property liquidations and deed-in-lieu transactions and all
proposed servicer advances that would aggregate over $2,500 with respect to any
single mortgage loan after the date hereof. For the avoidance of doubt, the
Sellers shall remain responsible for the payment of any Servicing Expenses
incurred and unpaid up to April 2, 2007. No later than two Business Days prior
to Closing, Sellers shall deliver to Purchaser a statement (a “Servicer Expenses
Statement”) setting forth the amount of Servicer Expenses incurred by Sellers
from and including April 2, 2007 to but excluding the date that is two (2)
Business Days prior to Closing, specifying in reasonable detail the nature of
such Servicer Expenses. The amount set forth in such Servicer Expenses Statement
shall be paid to the Sellers by the Purchaser at Closing. No later than two
(2) Business Days prior to the Servicing Transfer Date, Sellers shall deliver a
Servicer Expenses Statement for the period from and including the date that is
two (2) Business Days prior to Closing to and including the Servicing Transfer
Date, specifying in reasonable detail the nature of such Servicer Expenses. The
amount set forth in such Servicer Expenses Statement shall be paid to the
Sellers by the Purchaser on the Servicing Transfer Date. The Purchaser
acknowledges that the Sellers and certain third parties are seeking to sell
their servicing business and agrees that if such business is sold prior to the
Servicing Transfer Date, the purchaser of the servicing business may provide
servicing in accordance with Sellers’ obligations under this Section 8.1 for a
servicing fee and upon terms and conditions to be mutually agreed upon by such
purchaser and Purchaser.

8.2 The Sellers shall take such steps as may be necessary or appropriate to
effectuate and evidence the transfer of the servicing of the related LNFA
Mortgage Loans to the Purchaser, or its designee, including, but not limited to
the following:



  (a)   Notices to Obligors. Within two (2) Business Days after the Closing
Date, the Company shall prepare, and transmit to each Obligor on each Loan that
is part of the Purchased Assets, a notice in a form satisfying the requirements,
as applicable, of Regulation X of the Department of Housing and Urban
Development under the Real Estate Settlement Procedures Act, as well as all
other applicable legal requirements, and reasonably acceptable to the Purchaser,
to the effect that the Loan and, as applicable, the servicing of the Loan, will
be transferred to the Purchaser and directing that payments be made after the
Closing Date to the Purchaser at any address of the Purchaser specified by the
Purchaser, with the Purchaser’s name as payee on any checks or other instruments
used to make such payments. With respect to all such Loans on which payment
notices or coupon books have been issued, the Purchaser shall have the
opportunity to prepare new payment notices or coupon books reflecting the name
and address of the Purchaser as the Person to whom and the place at which
payments are to be made and to have such new payment notices or coupon books
included with the notices prepared and transmitted by the Company.



  (b)   Notice to Taxing Authorities and Insurance Companies. As soon as
practicable following the Closing Date, transmit to the applicable taxing
authorities and insurance companies (including primary mortgage insurance policy
insurers, if applicable) and/or agents, notification of the transfer of the
servicing to the Purchaser, or its designee, and instructions to deliver all
notices, tax bills and insurance statements, as the case may be, to the
Purchaser from and after the Servicing Transfer Date.

8.3 The Sellers shall provide or cause to be provided to the Purchaser the
following:



  (a)   Delivery of Servicing Records. On the Servicing Transfer Date, the
Sellers shall ship via overnight courier to the Purchaser, or its designee, all
servicing records, the servicing File and the mortgage File in the possession of
Sellers or their agents relating to each related LNFA Mortgage Loan including,
if contained in Debtors’ records, the appraisal, loan application and
underwriting file obtained in connection with the origination of the related
LNFA Mortgage Loan, as well as a payment history for the related LNFA Mortgage
Loan for the past five (5) years or in the case of a LNFA Mortgage Loan
originated within the past five (5) years, since the origination of such LNFA
Mortgage Loan, and all other related documents in the servicing File not
transferred to the Purchaser as of the Closing Date including hazard or flood
insurance policies, loan applications, closing statements, credit reports,
appraisals, surveys, disclosure statements, sales contracts, tax and insurance
receipts, verification statements delivered by the borrowers.



  (b)   Escrow Payments. No later than five (5) Business Days following the
Servicing Transfer Date, provide the Purchaser, or its designee, with an
accounting statement of the escrow and other payments, for taxes, governmental
assessments, insurance premiums, security deposits, water, sewer and municipal
charges, and suspense balances and loss.



  (c)   Corporate Advances. On the Servicing Transfer Date, Sellers shall use
their commercially reasonable best efforts to provide to Purchaser or its
designee, at Purchaser’s sole cost and expense, copies of invoices pertaining to
corporate advances along with a loan level report, in each case to the extent
Sellers have such documents in its possession. In addition, Sellers shall use
their commercially reasonable best efforts to forward to Purchaser, at
Purchaser’s sole cost and expense, any similar information received by Sellers
after the Servicing Transfer Date.



  (d)   Payments Received After the Cut-off Date and Prior to the Closing Date.
All payments received by the Sellers on any LNFA Mortgage Loan from the Cut-off
Date through the Closing Date (the “Post Cut-off Date Collections”) shall (i) be
properly applied by the Sellers to the account of the particular Obligor, and
(ii) be held for the benefit of the Purchaser and transferred to the Purchaser
on the Servicing Transfer Date. Any unapplied funds and suspense payments shall
be transferred to the Purchaser on the Servicing Transfer Date and shall be
applied by the Purchaser in accordance with the applicable LNFA Mortgage Loan
requirements.



  (e)   Payments Received After the Closing Date. The amount of any payments
received by the Sellers after the Closing Date with respect to the LNFA Mortgage
Loans shall (i) in the case of payments received prior to the Servicing Transfer
Date, be properly applied by the Sellers to the account of the related Obligor
and forwarded to the Purchaser or its designee on the Servicing Transfer Date
and (ii) in the case of payments received within thirty (30) days of the
Servicing Transfer Date, be forwarded to the Purchaser by overnight mail or
courier on the date of receipt and (iii) in the case of payments received
thereafter, be forwarded to the Purchaser on a weekly basis for up to one
hundred eighty (180) days following the Servicing Transfer Date (and if such
payment is received by the Sellers for the purposes of a full payoff shall be
forwarded to the Purchaser by courier or overnight mail within two (2) Business
Days of receipt). The Sellers shall notify the Purchaser of the particulars of
such payment, which notification requirements shall be satisfied if the Sellers
forward with the payment sufficient information to permit appropriate processing
of the payment by the Purchaser and shall provide necessary and appropriate
legal application of such payments which shall include, but not be limited to,
endorsement of such payment to the Purchaser or equivalent substitute payment
with the particulars of the payment such as the account number, dollar amount,
date received and any special application instructions.



  (f)   Misapplied Payments. Misapplied payments shall be processed as follows:



  (i)   All parties shall cooperate in correcting misapplication errors; and



  (ii)   The party receiving notice of a misapplied payment occurring prior to
the Closing Date shall immediately notify the other party.



  (g)   IRS Forms. Filed as and when required by law, all IRS forms 1099, 1099A,
1098 or 1041 and K-l in relation to the servicing and ownership of the LNFA
Mortgage Loans for the portion of such year the LNFA Mortgage Loans were
serviced by a Seller.



  (h)   Payment Histories. On the Servicing Transfer Date, the Sellers shall use
their commercially reasonable best efforts at the Purchaser’s cost and expense
to provide to the Purchaser or its designee an electronic transmission of
payment history for each LNFA Mortgage Loan for the past twelve (12) months to
the extent that the Sellers have such payment history.



  (i)   LNFA Mortgage Loans in Litigation. On or prior to the Servicing Transfer
Date, the Sellers shall use their commercially reasonable best efforts at the
Purchaser’s cost and expense to:



  (i)   deliver written notification to Purchaser or its designee of the
Mortgage Loans in litigation on the Servicing Transfer Date, including the names
and addresses of all parties involved in such litigation, and Sellers shall
deliver to Purchaser or its designee all documents related to such litigation to
the extent that the Sellers have such litigation history;



  (ii)   notify the clerks of the court and all counsel of record involved in
such litigation that ownership of the Mortgage Loan in question has been
transferred from Sellers to Purchaser; and



  (iii)   through their attorneys, in cooperation with Purchaser or its
designee’s attorneys, file appropriate pleadings with the courts that will
substitute the Purchaser or its designee’s attorneys for the Sellers’ attorneys
and remove the Sellers as parties to the litigation and substitute Purchaser or
its designee as the real party in interest.



  (j)   LNFA Mortgage Loans in Bankruptcy. In accordance with Bankruptcy
Rule 3001(e), the Sellers shall use their commercially reasonable best efforts
at the Purchaser’s cost and expense to take all actions necessary to file, on or
prior to the Servicing Transfer Date, proofs of claims in pending bankruptcy
cases involving any LNFA Mortgage Loans for which the Sellers have not already
filed proofs of claims and evidence of the terms of the purchase of the LNFA
Mortgage Loans with the appropriate bankruptcy courts in cases in which the
Sellers have filed proofs of claims. The Sellers shall use their commercially
reasonable best efforts at the Purchaser’s cost and expense to prepare and
provide to Purchaser or its designee on the Servicing Transfer Date affidavits
and assignments of claim for purposes of Bankruptcy Rule 3001 (as appropriate to
comply with applicable recording statutes) for all LNFA Mortgage Loans that are
in bankruptcy as of the Servicing Transfer Date.



  (k)   Hazard Insurance. If any mortgaged property securing an LNFA Mortgage
Loan is damaged on or after the related Cut-off Date as a result of fire,
windstorm, flood, earthquake, natural disaster or other hazard, the proceeds of
any such insurance policy relating to such mortgaged property shall be paid to
Purchaser or its designee and/or the related mortgagor to be applied as required
by the related mortgage note, mortgage or other loan documents.

ARTICLE 9

TERMINATION

9.1 Termination Prior to Closing. This Agreement may be terminated prior to the
Closing Date as follows:



  (a)   by mutual written agreement of the Purchaser and the Company;



  (b)   by the Purchaser or the Company, if there shall be in effect a Final
Order restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement;



  (c)   by the Purchaser (provided that the Purchaser is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein), if there shall have been a material breach of any of the
representations or warranties of the Sellers or a material breach of any of the
covenants set forth in this Agreement on the part of the Sellers, which breach
is not cured within ten (10) Business Days following written notice to the
Company;



  (d)   by the Company (provided that none of the Sellers is then in material
breach of any representation, warranty, covenant or other agreement contained
herein), if there shall have been a material breach of any of the
representations or warranties or a material breach of any of the covenants set
forth in this Agreement on the part of the Purchaser, which breach is not cured
within ten (10) Business Days following written notice to the Purchaser; or



  (e)   by the Purchaser, if the Closing has not occurred by May 18, 2007,
provided such failure of the Closing to occur is not caused by a breach of this
Agreement by the Purchaser.

9.2 Termination. Upon any termination of this Agreement pursuant to Section 9.1,
this Agreement shall be void and have no effect, without any liability on the
part of any party hereto or any shareholders, directors or officers thereof.

ARTICLE 10

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

10.1 Survival of Representations. The respective representations and warranties
of the Parties contained herein and in any Transaction Document or in any other
agreement, certificate, instrument or other document delivered pursuant thereto
or hereto shall survive for a period of ninety (90) days after the Closing Date.

10.2 Except as otherwise provided herein, the respective covenants of the
Parties contained in this Agreement, the Transaction Documents or in any other
agreement, certificate, instrument or other document delivered pursuant hereto
or thereto shall survive the Closing.

ARTICLE 11

NOTICES

All demands, notices and communications under this Agreement shall be in writing
and shall be deemed to have been duly given if (i) mailed by registered or
certified mail, return receipt requested or by overnight delivery service,
addressed to the appropriate party hereto at the address set forth below or
(ii) transmitted by facsimile transmission or by electronic mail with
acknowledgment, to the appropriate party hereto at the facsimile number or the
electronic mail address set forth below. Any such demand, notice or
communication shall be deemed to have been received on the date delivered to or
received at the premises of the addressee (as evidenced by the date noted on the
return receipt or overnight delivery receipt).

(i) Sellers

New Century Financial Corporation
18400 Von Karman, Suite 1000
Irvine, CA 92612
Facsimile: (949) 440-7035
Attn: Kevin Cloyd

with a copy to:

O’Melveny & Myers LLP
275 Battery Street, Suite 2600
San Francisco, CA 94111
Facsimile: (415) 984-8701
Attn: Suzzanne Uhland, Esq.
C. Brophy Christensen, Esq.

and:

Hahn & Hessen LLP
488 Madison Avenue
New York, NY 10022
Facsimile: (212) 478-7400
Attn: Mark Power, Esq.

(ii) Purchaser

Ellington Management Group, L.L.C.
53 Forest Avenue
Old Greenwich, CT 06870
Attn: Garret Filler

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attn: Van C. Durrer, II, Esq.

ARTICLE 12

MISCELLANEOUS

12.1 Expenses. Except as otherwise specifically provided in this Agreement, the
Sellers and the Purchaser will each pay all costs and expenses incurred by each
of them, or on their behalf respectively, in connection with the performance of
this Agreement and the transactions contemplated hereby, including fees and
expenses of their own financial consultants and counsel.

12.2 Amendment and Waiver. This Agreement may be amended and any provision of
this Agreement may be waived, provided that any such amendment or waiver shall
be binding upon a Party hereto only if such amendment or waiver is set forth in
a writing executed by such Party. No course of dealing between or among any
persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party hereto under or by reason of this Agreement.

12.3 Binding Agreement. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by the Sellers without the
prior written consent of the Purchaser or by the Purchaser without the prior
written consent of the Sellers.

12.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.

12.5 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Person. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context otherwise
requires. The word “including” shall mean “including without limitation.”

12.6 Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.

12.7 Entire Agreement. The annexes, exhibits and schedules identified in this
Agreement are incorporated herein by reference. This Agreement and the documents
referred to herein (including the Confidentiality Agreement) contain the entire
agreement between the Parties and supersede any prior understandings, agreements
or representations by or between the Parties, written or oral, which may have
related to the subject matter hereof in any way.

12.8 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

12.9 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

12.10 Parties in Interest. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their respective
successors and assigns any rights or remedies under or by virtue of this
Agreement.

12.11 Consent to Jurisdiction. THE PARTIES AGREE THAT JURISDICTION AND VENUE IN
ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND
EXCLUSIVELY LIE IN THE BANKRUPTCY COURT. BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH ACTION. THE PARTIES FURTHER AGREE THAT THE MAILING BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED
BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST
THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR
RULE OF COURT.

12.12 Delivery by Facsimile. This Agreement and any Transaction Document, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine, shall be treated in all manner and respects as an original
Contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any Party hereto or to any such Contract, each other Party hereto or thereto
shall re-execute original forms thereof and deliver them to all other parties.
No Party hereto or to any such Contract shall raise the use of a facsimile
machine or electronic mail to deliver a signature or the fact that any signature
or Contract was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation of a Contract and each
such Party forever waives any such defense.

12.13 Disclosure Schedules. All schedules attached hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. The description or listing of a matter, event or thing within the
schedules (whether in response for a description or listing of material items or
otherwise) shall not be deemed an admission or acknowledgment that such matter,
event or thing is “material” for any purpose. In addition, matters reflected in
the schedules are not necessarily limited to matters required by this Agreement
to be reflected in such schedules. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature.

12.14 Document Preservation. Purchaser shall preserve for a period of six years
after the Closing Date all records relating to the Purchased Assets existing
prior to the Closing Date. After the Closing Date, where there is a legitimate
purpose, Purchaser shall provide Sellers with access at Sellers’ sole expense,
upon prior reasonable written request specifying the need therefor, during
regular business hours, to all books and records of Purchaser, whether in
electronic or any tangible form, but, in each case, only to the extent relating
to the Purchased Assets prior to the Closing Date, and Sellers and their
representatives shall have the right to make copies of such books and records at
its sole expense; provided, however, that the foregoing right of access shall
not be exercisable in such a manner as to interfere unreasonably with the normal
operations and business of Purchaser; and provided, further, that such
information shall be held by Purchaser in confidence to the extent required by,
and in accordance with, the Confidentiality Agreement and Law. Such books and
records may nevertheless be destroyed by Purchaser if Purchaser sends to Sellers
written notice of its intent to destroy such books and records, specifying with
particularity the contents of the books and records to be destroyed. Such books
and records may then be destroyed after the 30th day after such notice is given
unless Sellers object in writing to the destruction, in which case Purchaser
shall deliver such books and records to Sellers.

4

IN WITNESS WHEREOF, the Sellers and the Purchaser have executed this Agreement
under seal by their respective authorized officers as of the date first above
written.

BY THE SELLERS:

NEW CENTURY FINANCIAL CORPORATION

/s/ Stergios Theologides
Name: Stergios Theologides
Title: Executive Vice President – Corporate Affairs and General Counsel

BY THE PURCHASER:

ELLINGTON MANAGEMENT GROUP, L.L.C. on behalf of its Client Funds

/s/ Garret I. Filer
Name: Garret I. Filer
Title: General Counsel & Managing Director



5